ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_13_FR.txt.                                                                               1093




       OPINION DISSIDENTE DE M. LE JUGE CRAWFORD

[Traduction]

   Juridiction de la Cour aux termes du paragraphe 2 de l’article 36 du Statut —
Existence d’un différend — Connaissance ou connaissance objective du différend
ne constituant pas une condition juridique — Négociations ou notification
préalables n’étant pas nécessaires pour saisir la Cour — Différend devant en
principe exister à la date de la requête — Approche souple — Constatation de
l’existence d’un différend pouvant être fondée sur des comportements ou des
éléments de preuve postérieurs à la requête — Principe Mavrommatis — Existence
d’un différend multilatéral — Existence d’un différend entre les Iles Marshall et le
Royaume-Uni.
   Exception tirée de l’affaire de l’Or monétaire — Question relevant de l’examen
au fond.


                                I. Introduction

    1. C’est la première fois que la Cour internationale de Justice rejette
d’emblée une aﬀaire au motif qu’il n’existait pas de diﬀérend à la date du
dépôt de la requête, ce que sa devancière n’avait jamais fait. Pour déter-
miner s’il existait un diﬀérend à cette date, le présent arrêt impose de
satisfaire à une nouvelle condition de « connaissance objective », expres-
sion que j’emploierai de préférence à la formule plutôt disgracieuse « avait
connaissance, ou ne pouvait pas ne pas avoir connaissance » (arrêt,
par. 41). Or, on ne trouve dans la jurisprudence de la Cour aucune réfé-
rence à cette condition de connaissance objective. Le critère établi pour
déterminer l’existence d’un diﬀérend n’impose ni de satisfaire à une stricte
condition de forme ni d’analyser cet objet indéﬁni qu’est l’état d’esprit
d’un Etat. Il demande seulement, comme l’a très tôt déclaré la Cour per-
manente de Justice internationale, « une opposition de thèses juridiques
ou d’intérêts » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
C.P.J.I. série A no 2, p. 11). Une formulation plus récente veut que « la
réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique
du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328 ; voir
le paragraphe 37 du présent arrêt).
    2. Dans cet exposé, j’examinerai tout d’abord la jurisprudence relative
au sens du mot « diﬀérend » employé au paragraphe 2 de l’article 36 du
Statut. Le principal point à relever est que le critère permettant d’établir
l’existence d’un diﬀérend a toujours été fort peu strict. La Cour a tradi-
tionnellement fait preuve de souplesse quant aux moyens d’y satisfaire, et
il lui est arrivé d’admettre des actes postérieurs à la requête à diverses ﬁns
de compétence et de recevabilité. Une telle souplesse s’impose dans le cas

                                                                                264

        armes nucléaires et désarmement (op. diss. crawford)              1094

de ce que j’appellerai un « diﬀérend multilatéral ». J’expliquerai ensuite
pourquoi, si l’on applique ce critère, il existait en l’espèce un diﬀérend
entre les Iles Marshall et le Royaume-Uni à la date du dépôt de la requête.

 II. Le critère permettant d’établir l’existence d’un « différend »
              et l’exigence de connaissance objective

   3. La jurisprudence de la Cour et de sa devancière montre clairement que
le critère permettant d’établir l’existence d’un diﬀérend est fort peu strict.
Dans son arrêt en l’aﬀaire relative à Certains intérêts allemands en Haute-
Silésie polonaise, la Cour permanente de Justice internationale a déclaré
qu’« une divergence d’opinion se manifest[ait] dès qu’un des gouvernements
en cause constat[ait] que l’attitude observée par l’autre [était] contraire à la
manière de voir du premier » et que « cette condition pou[vait] être à tout
moment remplie par un acte unilatéral de la Partie demanderesse » (Certains
intérêts allemands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925,
C.P.J.I. série A no 6, p. 14). De même, dans l’aﬀaire relative à l’Interpréta-
tion des arrêts nos 7 et 8 (usine de Chorzów), la Cour permanente a estimé
     « ne pas pouvoir exiger que la contestation se soit formellement
     manifestée ; à son avis, il d[evait] suﬃre que les deux Gouvernements
     aient en fait manifesté des opinions opposées quant au sens et à la
     portée d’un arrêt de la Cour » (Interprétation des arrêts nos 7 et 8
     (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 11).

Dans l’aﬀaire du Timor oriental, la Cour a simplement tenu le raisonne-
ment suivant : « A tort ou à raison, le Portugal a formulé des griefs en fait
et en droit à l’encontre de l’Australie et celle-ci les a rejetés. Du fait de ce
rejet, il existe un diﬀérend d’ordre juridique. » (Timor oriental (Portugal
c. Australie), arrêt, C.I.J. Recueil 1995, p. 100.) La question de savoir si
le défendeur avait connaissance de la réclamation du demandeur avant le
dépôt de la requête n’est posée dans aucune de ces aﬀaires. Si un diﬀérend
juridique doit exister, c’est parce qu’il faut garantir à la Cour un objet sur
lequel statuer : cela protège sa fonction judiciaire qui, dans une aﬀaire
contentieuse, consiste à trancher pareils diﬀérends.
   4. La Cour a donc adopté aujourd’hui un critère de connaissance objec-
tive, mais sans raison convaincante de le faire. Elle s’appuie abondamment
sur un arrêt qui n’avait même pas encore été rendu à la date des audiences
en la présente instance, celui de l’aﬀaire relative à des Violations alléguées
de droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nica-
ragua c. Colombie), exceptions préliminaires, arrêt du 17 mars 2016. De
plus, cette décision ne fait pas autorité en ce qui concerne le critère de la
connaissance objective, puisque la Cour s’y est contentée de relever que,
dans les faits, la Colombie avait connaissance de l’existence du diﬀérend :
       « La Cour relève que, même si ce n’est que le 13 septembre 2014 —
     soit près de dix mois après le dépôt de la requête — que le Nicaragua

                                                                            265

        armes nucléaires et désarmement (op. diss. crawford)              1095

     a envoyé à la Colombie une note diplomatique oﬃcielle pour protes-
     ter contre les violations de ses droits maritimes auxquelles celle-ci se
     serait livrée en mer, les éléments de preuve indiquent clairement,
     dans les circonstances propres à l’aﬀaire, que, à la date de ce dépôt,
     la Colombie savait que la promulgation du décret 1946 et son com-
     portement dans les espaces maritimes que la Cour avait reconnus au
     Nicaragua dans son arrêt de 2012 se heurtaient à l’opposition mani-
     feste du Nicaragua. Compte tenu des déclarations publiques faites
     par les plus hauts représentants des Parties, … la Colombie n’aurait
     pu se méprendre sur la position du Nicaragua quant à leurs diver-
     gences. » (Exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
     p. 32-33, par. 73.)
   5. A aucun moment la Cour n’a dit que la connaissance du diﬀérend
était une condition juridique. Elle a en revanche réaﬃrmé qu’elle devait
établir objectivement s’il existait un diﬀérend, et que, « pour se prononcer,
[elle devait] s’attacher aux faits. Il s’agit d’une question de fond, et non de
forme » (ibid., p. 27, par. 50). Il est intéressant de comparer ce bref exposé
de droit sur la condition de l’existence d’un diﬀérend au long exposé ﬁgu-
rant dans le présent arrêt (par. 36-43), qui aboutit à transformer une
condition non formaliste en une condition formaliste par l’emploi du
terme « connaissance ».
   6. Si ce mot de « connaissance » a parfois été employé dans d’autres
aﬀaires où il fallait décider s’il existait un diﬀérend, il n’a jamais été pré-
senté comme une condition juridique, mais seulement comme le descriptif
d’une situation de fait (voir, par exemple, l’aﬀaire relative à l’Application de
la convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 109-110, par. 87, et l’aﬀaire de Certaines
terres à phosphates à Nauru (Nauru c. Australie), exceptions préliminaires,
arrêt, C.I.J. Recueil 1992, p. 253, par. 30). Le fait d’avoir connaissance du
diﬀérend est certes un élément pertinent pour apprécier l’existence de
celui-ci, mais cela ne veut pas dire qu’il en constitue une composante juri-
dique nécessaire sans laquelle il ne saurait y avoir de diﬀérend.


       III. Souplesse de principe de la Cour dans son approche
                   de l’existence d’un « différend »

   7. Dans sa jurisprudence antérieure, la Cour a fait preuve de souplesse
lorsqu’elle a eu à se prononcer sur l’existence et la portée d’un diﬀérend.
Cette tradition remonte à l’arrêt Mavrommatis, où il est dit que « [l]a
Cour, exerçant une juridiction internationale, n’est pas tenue d’attacher à
des considérations de forme la même importance qu’elles pourraient avoir
dans le droit interne » (Concessions Mavrommatis en Palestine, arrêt no 2,
1924, C.P.J.I. série A no 2, p. 34). Je fais observer en passant que cette
référence d’ordre général au droit interne ne vaut plus aujourd’hui. S’il

                                                                            266

         armes nucléaires et désarmement (op. diss. crawford)                    1096

est vrai que les règles régissant la compétence et la procédure en matière
civile se caractérisent par une importante diversité, il est indéniable
qu’elles sont moins formalistes qu’il y a quatre-vingt-dix ans 1. Or, la Cour
emprunte la direction opposée.
   8. Cette souplesse de principe a trouvé son expression la plus juste sous
sa forme moderne dans l’arrêt Croatie c. Serbie :
        « Cependant, il convient de rappeler que la Cour, comme sa devan-
     cière, a aussi fait preuve de réalisme et de souplesse dans certaines
     hypothèses où les conditions de la compétence de la Cour n’étaient
     pas toutes remplies à la date de l’introduction de l’instance mais
     l’avaient été postérieurement, et avant que la Cour ne décide sur sa
     compétence. » (Application de la convention pour la prévention et la
     répression du crime de génocide (Croatie c. Serbie), exceptions préli-
     minaires, arrêt, C.I.J. Recueil 2008, p. 438, par. 81.)
Ce principe a conduit la Cour à s’accorder une grande latitude, dans l’af-
faire Mavrommatis et de nombreuses aﬀaires depuis, qui lui permet de ne
pas tenir compte de certains défauts d’une requête pour éviter une « circu-
larité » de la procédure en donnant trop d’importance à ces défauts. Dans
l’arrêt Croatie c. Serbie, elle a expliqué son approche ainsi :
        « En eﬀet, ce qui importe, c’est que, au plus tard à la date à laquelle la
     Cour statue sur sa compétence, le demandeur soit en droit, s’il le sou-
     haite, d’introduire une nouvelle instance dans le cadre de laquelle la
     condition qui faisait initialement défaut serait remplie. En pareil cas, cela
     ne servirait pas l’intérêt d’une bonne administration de la justice d’obliger
     le demandeur à recommencer la procédure — ou à en commencer une
     nouvelle — et il est préférable, sauf circonstances spéciales, de constater
     que la condition est désormais remplie. » (Ibid., p. 441, par. 85.)
   9. En conséquence, la Cour a appliqué ce que j’appellerai le principe
Mavrommatis et décidé de passer à la phase du fond, alors même que le
défendeur, à savoir la Serbie, n’était pas membre de l’Organisation des
Nations Unies et que la condition posée par le paragraphe 1 de l’article 35
du Statut de la Cour n’était donc pas remplie à la date à laquelle la Croa-
tie avait déposé sa requête. Cette condition a été remplie ultérieurement,
lorsque la Serbie a adhéré à l’ONU. La décision de la Cour était d’autant
plus remarquable qu’elle appliquait le principe Mavrommatis à une situa-
tion où, du fait d’une réserve introduite ultérieurement par la Serbie à
l’article IX de la convention sur le génocide, il n’était probablement plus
possible à l’Etat demandeur d’introduire une nouvelle requête. La Cour a
considéré comme suﬃsant que le demandeur ait pu, dans l’intervalle,
engager une nouvelle procédure devant elle (voir l’opinion individuelle de
M. le juge Abraham, ibid., p. 539-542, par. 49-55). De toute évidence,
cette décision met l’accent sur la « bonne administration de la justice » et
privilégie le fond sur la forme (ibid., p. 442, par. 87).
   1 Voir, par exemple, J. A. Jolowicz, On Civil Procedure (Cambridge University Press,

2000), chap. 2 et 17 en particulier.

                                                                                  267

        armes nucléaires et désarmement (op. diss. crawford)              1097

   10. Dans la présente espèce, la Cour va à rebours de cette tradition de
souplesse. Outre qu’elle insiste sur une stricte condition de « connais-
sance », elle s’écarte de ses positions antérieures voulant qu’elle « doi[ve]
en principe se prononcer sur sa compétence au regard des conditions qui
existaient à la date de l’introduction de l’instance » (Croatie c. Serbie,
p. 438, par. 80 (les italiques sont de moi) ; voir aussi Application de la
convention pour la prévention et la répression du crime de génocide (Bos-
nie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
Recueil 1996 (II), p. 613, par. 26 ; Application de la convention internatio-
nale sur l’élimination de toutes les formes de discrimination raciale (Géor-
gie c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 85, par. 30). Les mots « en principe » autorisent une
certaine latitude dans l’application de la règle. Or, la solution retenue par
la majorité leur retire tout leur sens.
   11. Dans aucune des aﬀaires où la question de l’existence du diﬀérend
a été soulevée, la date de la requête n’a été considérée comme fatidique.
La Cour a préféré assouplir la règle, en examinant indiﬀéremment des
éléments de preuve antérieurs à la date de la requête et les positions défen-
dues par les parties pendant la procédure, voire en s’appuyant exclusive-
ment sur ces positions, alors même qu’elle avait à sa disposition des
éléments de preuve antérieurs à la requête (voir Timor oriental (Portugal
c. Australie), arrêt, C.I.J. Recueil 1995, p. 99, par. 22 ; Certains
biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J.
Recueil 2005, p. 19, par. 25). Bien qu’elle rejette en l’espèce l’argument
tiré par les Iles Marshall de l’aﬀaire relative à Certains biens, en expliquant
que « les échanges bilatéraux qui avaient eu lieu entre les parties avant la
date du dépôt de la requête attestaient clairement l’existence d’un diﬀé-
rend » (arrêt, par. 54), dans ladite aﬀaire, la Cour disait clairement que cette
conclusion était fondée exclusivement sur les déclarations faites « dans
la présente instance », et que la position adoptée par l’Allemagne dans
une lettre et dans le cadre de consultations bilatérales ne faisait
que « conforte[r] l’aﬃrmation selon laquelle les revendications du
Liechtenstein s[’étaient] heurtées à l’opposition manifeste de l’Allemagne
et que cette dernière l’a[vait] reconnu » (Certains biens (Liechtenstein
c. Allemagne), exceptions préliminaires, arrêt, C.I.J. Recueil 2005, p. 19,
par. 25 ; les italiques sont de moi). Dans l’aﬀaire de la Frontière terrestre
et maritime entre le Cameroun et le Nigéria, la Cour a conclu qu’il existait
un diﬀérend plus large entre les parties en se référant à l’attitude équi-
voque du Nigéria face à la demande du Cameroun (avant et après le
dépôt de la requête), et en particulier à sa réponse à une question posée
par un juge à l’audience (exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
p. 316-317, par. 91 et 93). Dans le présent arrêt, la Cour n’explique pas
non plus pourquoi elle s’écarte du précédent de l’aﬀaire relative à l’Appli-
cation de la convention pour la prévention et la répression du crime de géno-
cide (Bosnie-Herzégovine c. Yougoslavie). S’il est vrai que, dans cette
aﬀaire, la Cour s’intéressait surtout à la question de savoir si le diﬀérend
entrait dans les prévisions de la clause compromissoire, elle n’avait pu

                                                                            268

        armes nucléaires et désarmement (op. diss. crawford)              1098

arriver à cette question qu’en établissant tout d’abord que ce diﬀérend
existait, ce qu’elle a fait exclusivement sur la base d’un comportement
postérieur à la requête : « du fait du rejet, par la Yougoslavie, des griefs
formulés à son encontre par la Bosnie-Herzégovine, « il existe un diﬀérend
d’ordre juridique » entre elles » (exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 614-615, par. 28 et 29 ; voir le présent arrêt,
par. 54).
   12. Les commentateurs du Statut souscrivent à l’idée d’une approche
souple. Selon Rosenne, la compétence de la Cour doit normalement
s’apprécier à la date du dépôt de la requête introductive d’instance, mais
Kolb et lui conviennent tous deux que le principe Mavrommatis s’ap-
plique dès qu’il s’agit de savoir si un diﬀérend existe à la date critique.
       « La Cour ne pourrait s’arrêter à un défaut de forme qu’il dépen-
    drait de la seule partie intéressée de faire disparaître, par exemple lors-
    qu’une instance est introduite peu de temps avant l’entrée en vigueur
    du titre de compétence pour les parties concernées, si bien qu’une nou-
    velle requête formulée dans des termes identiques pourrait être dépo-
    sée après la date pertinente. » (Shabtai Rosenne, The Law and Practice
    of the International Court : 1920-2005, 4e éd., 2006, p. 510-511.)
Kolb tient un discours similaire :
    « avant que les parties ne puissent saisir la Cour, il doit y avoir au
    moins un commencement de diﬀérend. Le diﬀérend déﬁnitif peut,
    quant à lui, se cristalliser plus tard, au cours de l’instance. Et il peut
    également changer de forme ou évoluer au fur et à mesure du dérou-
    lement de la procédure.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Il est assurément juste de dire que l’introduction d’une instance ne
    crée pas automatiquement un diﬀérend. Si elle le faisait, la condition
    expresse de l’existence d’un diﬀérend n’aurait aucun sens ni aucune
    utilité.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       [L]e principe Mavrommatis examiné plus haut s’applique aussi… Il
    reste nécessaire d’examiner si les conditions pour introduire une ins-
    tance sont remplies à la date à laquelle la Cour est saisie de ladite
    instance, même s’« il [est] toujours possible, pour la partie demande-
    resse, de présenter à nouveau sa requête, dans les mêmes termes,
    après… » Il n’est cependant pas nécessaire d’obliger le demandeur à
    introduire à nouveau l’instance en déposant une nouvelle requête au
    motif que le diﬀérend n’existait pas à la date critique initiale. Ce
    serait une approche formaliste, qui n’aurait d’autre eﬀet que d’aug-
    menter la charge administrative pesant sur la Cour et les parties. »
    (Robert Kolb, The International Court of Justice, 2013, p. 315.)
  13. Depuis 1922, on compte trois aﬀaires dans lesquelles l’absence de
diﬀérend a conduit la Cour ou sa devancière à décider qu’elle ne pouvait

                                                                            269

        armes nucléaires et désarmement (op. diss. crawford)            1099

connaître d’une partie d’une requête. Dans chacune de ces aﬀaires, il y
avait eu des correspondances ou des déclarations antérieures, mais le
demandeur avait par la suite essayé d’ajouter d’autres questions ou récla-
mations. Dès lors, il était loisible à la Cour de se concentrer sur ce que les
parties avaient présenté jusque-là comme l’essentiel de leur diﬀérend.
L’absence de toute discussion au sujet de la réclamation supplémentaire,
alors que les parties avaient des échanges bilatéraux sur une question
étroitement liée à cette réclamation supplémentaire, montrait bien qu’il
n’existait en vérité aucun diﬀérend au sujet de ladite réclamation.
   14. Dans l’aﬀaire de la Compagnie d’électricité de Sofia et de Bulgarie,
la Cour permanente a déclaré irrecevable une réclamation de la Belgique
contre un impôt bulgare (Compagnie d’électricité de Sofia et de Bulgarie,
arrêt, 1939, C.P.J.I. série A/B no 77, p. 83). La Belgique avait adressé à la
Bulgarie une lettre datée du 24 juin 1937 par laquelle elle lui notiﬁait clai-
rement les autres questions dont a été ﬁnalement saisie la Cour perma-
nente, mais ne mentionnait pas sa réclamation relative à l’impôt bulgare.
Il était donc loisible à la Cour permanente de statuer qu’il n’existait pas
de diﬀérend au sujet de cette réclamation supplémentaire.
   15. Dans l’aﬀaire Belgique c. Sénégal, la Cour internationale de Justice
a conclu qu’il n’existait pas de diﬀérend sur les manquements éventuels
du Sénégal à une obligation de droit international coutumier qui lui com-
manderait d’engager des poursuites pénales à l’encontre de M. Habré à
raison des crimes contre l’humanité que celui-ci aurait commis, y compris
des actes de torture, des crimes de guerre et des actes de génocide. On
peut lire dans son arrêt que, « [a]u vu de la correspondance diplomatique
échangée entre les Parties, … la Cour estime qu’un tel diﬀérend n’existait
pas à cette date » (Questions concernant l’obligation de poursuivre ou
d’extrader (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 444,
par. 54). En eﬀet, la Cour a relevé que cette correspondance diplomatique
ne mentionnait que des obligations conventionnelles au titre de la conven-
tion contre la torture, et aucune obligation de droit international coutu-
mier. De plus, même dans une note verbale adressée au Sénégal deux
mois avant le dépôt de sa requête, la Belgique ne mentionnait toujours
aucune obligation de droit international coutumier, alors qu’elle y faisait
clairement état du diﬀérend entre les parties « au sujet de l’application et
de l’interprétation des obligations résultant des dispositions pertinentes
de la convention … contre la torture » (ibid., p. 445, par. 54). La Belgique
avait ainsi utilisé la voie diplomatique pour déﬁnir l’objet et la portée de
son diﬀérend avec le Sénégal. Dans ces conditions, la Cour était fondée à
en déduire qu’il n’existait pas de diﬀérend entre les parties au sujet de la
question supplémentaire. En outre, elle n’avait nul besoin de faire preuve
de souplesse, puisqu’elle avait déjà conclu qu’elle était compétente pour
statuer sur le diﬀérend de droit conventionnel relatif à l’obligation de
poursuivre ou d’extrader M. Habré, c’est-à-dire sur une question étroite-
ment liée à l’obligation de droit international coutumier alléguée.
   16. Plus récemment, dans l’aﬀaire relative à des Violations alléguées de
droits souverains et d’espaces maritimes dans la mer des Caraïbes, la Cour a

                                                                          270

        armes nucléaires et désarmement (op. diss. crawford)               1100

conclu qu’il n’existait pas de diﬀérend au sujet de la demande du Nicara-
gua selon laquelle la Colombie avait manqué à l’obligation qui lui incom-
bait en vertu du paragraphe 4 de l’article 2 de la Charte des Nations Unies
et du droit international coutumier interdisant de recourir à la menace ou
à l’emploi de la force. Elle s’est appuyée sur des déclarations faites par les
plus hauts représentants des parties pour conclure à l’existence d’un diﬀé-
rend étroitement lié concernant les violations qu’aurait commises la
Colombie à l’égard des droits du Nicaragua dans certains espaces mari-
times (Violations alléguées de droits souverains et d’espaces maritimes dans
la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2016 (I), p. 31-33, par. 69 et 73). Quant à l’emploi de
la force, la Cour a souligné que les responsables nicaraguayens avaient
déclaré qu’il n’y avait aucun problème, aﬃrmant huit jours à peine avant
le dépôt de la requête que les deux pays n’avaient eu « aucun conﬂit dans
ces eaux » (ibid., p. 33, par. 76). Compte tenu du comportement des par-
ties, la Cour a conclu qu’il n’existait pas de diﬀérend sur ce point. Comme
dans l’aﬀaire Belgique c. Sénégal, la Cour a pu être aussi inﬂuencée par le
fait que le diﬀérend relatif aux droits maritimes du Nicaragua dans la mer
des Caraïbes ferait l’objet d’un examen sur le fond, si bien qu’il n’était pas
nécessaire d’appliquer le principe Mavrommatis pour conclure qu’un diﬀé-
rend avait vu le jour ultérieurement.
   17. Le Royaume-Uni lui-même a admis qu’il fallait faire preuve d’une
certaine souplesse dans certains types d’aﬀaires. Il a précisé à l’audience
      « qu’il n’[était] pas venu soutenir […] qu’il existerait une règle de droit
      international immuable et rigide applicable dans chaque aﬀaire et qui
      exigerait comme condition préalable à la cristallisation d’un diﬀé-
      rend … que … la demande ait été notiﬁée par écrit. Il est possible de
      concevoir des aﬀaires dans lesquelles l’extrême urgence de la question,
      la nature et la gravité du comportement qui fait l’objet de la demande,
      le caractère de la violation alléguée et le fait qu’une notiﬁcation puisse
      être manifestement déduite des circonstances en cause ou des vues
      opposées des parties peuvent suﬃre à cristalliser un diﬀérend. »
Il en a donné pour exemple le cas d’une aﬀaire relative à la peine de mort
dans laquelle la requête serait assortie d’une demande en indication de
mesures conservatoires (CR 2016/3, p. 28, par. 47 (Bethlehem)). Cela est
tout à fait sensé. Un comportement extrême peut créer ipso facto un dif-
férend, sans qu’il soit besoin pour cela d’une lettre ou autre communica-
tion préalable.
   18. De surcroît, comme le dit la Cour ici (apparemment sans l’appli-
quer), il n’existe pas d’obligation de notiﬁcation oﬃcielle. La Cour l’a
conﬁrmé dans l’aﬀaire relative à des Violations alléguées de droits souve-
rains et d’espaces maritimes dans la mer des Caraïbes lorsqu’elle a rejeté
l’argument de la Colombie selon lequel le Nicaragua ne lui avait pas
notiﬁé l’existence du diﬀérend par la voie diplomatique (Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 32, par. 72).

                                                                             271

        armes nucléaires et désarmement (op. diss. crawford)           1101

   19. La Cour s’appuie ici sur la série d’arrêts examinés plus haut pour
étayer sa conclusion, et invoque également l’aﬀaire Géorgie c. Fédération
de Russie. Bien que cette dernière aﬀaire participe de la récente montée du
formalisme, elle ne saurait être appréhendée dans les mêmes termes que
les aﬀaires faisant intervenir la clause facultative. Elle comprenait en eﬀet
un certain nombre de questions spéciﬁques en rapport avec la convention
internationale sur l’élimination de toutes les formes de discrimination
raciale, notamment la clause compromissoire de son article 22, qui se lit
comme suit :
       « Tout diﬀérend entre deux ou plusieurs Etats parties touchant
    l’interprétation ou l’application de la présente Convention qui n’aura
    pas été réglé par voie de négociation ou au moyen des procédures
    expressément prévues par ladite Convention sera porté, à la requête
    de toute partie au diﬀérend, devant la Cour internationale de Justice
    pour qu’elle statue à son sujet, à moins que les parties au diﬀérend ne
    conviennent d’un autre mode de règlement. »
Cette clause fait de la tenue de négociations ou du recours à d’autres pro-
cédures de règlement, parmi lesquelles l’arbitrage, une condition préalable
à remplir pour pouvoir saisir la Cour d’un « diﬀérend ». Il va donc de soi
que le diﬀérend doit avoir existé et avoir fait l’objet de négociations avant
cette saisine. De plus, dans l’aﬀaire Géorgie c. Fédération de Russie, il n’y
avait aucun doute qu’un diﬀérend existait depuis longtemps entre les par-
ties. Le doute portait plutôt sur la question de savoir si le diﬀérend por-
tait vraiment sur la discrimination raciale, dans son acception la plus
large, ou si l’article 22 n’était pas instrumentalisé aﬁn de saisir la Cour
d’un ensemble plus vaste de questions.


                     IV. Différends multilatéraux

  20. Dans la présente espèce, les Iles Marshall n’ont pas prétendu pro-
duire les indices normaux de l’existence d’un diﬀérend bilatéral, probable-
ment parce qu’il n’y avait eu entre les Etats concernés aucun échange de
correspondance ni aucune discussion sur la question. Elles ont préféré
déclarer qu’un diﬀérend était né par le biais de déclarations faites dans
des enceintes internationales.
  21. L’arrêt rendu dans les aﬀaires du Sud-Ouest africain (exceptions
préliminaires) est crucial à cet égard. La Cour y a précisé ce qui suit :
    « depuis quarante ou cinquante ans, la diplomatie pratiquée au sein
    des conférences ou diplomatie parlementaire s’est fait reconnaître
    comme l’un des moyens établis de conduire des négociations inter-
    nationales. Lorsque des questions en litige intéressent à la fois un
    groupe d’Etats, de part ou d’autre, au sein d’un corps organisé, la
    diplomatie parlementaire ou diplomatie par conférences s’est sou-
    vent avérée la voie de négociation la plus pratique. Peu importe le

                                                                         272

        armes nucléaires et désarmement (op. diss. crawford)              1102

     nombre de parties s’opposant dans un diﬀérend ; tout dépend de la
     nature de la question en litige. Lorsqu’il s’agit d’une question aﬀec-
     tant les intérêts mutuels de nombreux Etats, qu’ils fassent ou non
     partie d’un corps organisé, il n’y a aucune raison pour que chacun
     d’eux se conforme au formalisme et aux faux-semblants d’une négo-
     ciation directe avec l’Etat auquel ils s’opposent s’ils ont déjà pleine-
     ment participé aux négociations collectives avec cet Etat adverse. »
     (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
     Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 346.)
Dans ces aﬀaires, la clause compromissoire en question comprenait une
condition de négociations préalables. Mais le passage précité fait égale-
ment autorité en aﬃrmant plus largement que les diﬀérends peuvent « se
cristalliser » dans des enceintes multilatérales réunissant une pluralité
d’Etats. En 1962, la Cour était profondément divisée entre ceux qui
tenaient qu’un diﬀérend dans un cadre multilatéral n’était rien d’autre
qu’un agrégat de diﬀérends dont chacun devait être analysé individuelle-
ment et les tenants d’une conception plus large voulant que certains diﬀé-
rends soient véritablement multilatéraux. Dans le présent arrêt, la Cour
ne nie pas qu’un diﬀérend entre deux Etats puisse être attesté par des
échanges multilatéraux, mais elle déclare que ces échanges doivent mon-
trer que les réclamations de l’une des parties se heurtent à l’opposition de
l’autre (arrêt, par. 39 et 48). Il ne fait pas de doute que tout diﬀérend
multilatéral doit en ﬁn de compte être ajusté au mode bilatéral de règle-
ment des diﬀérends. Mais cela n’impose pas à la Cour de traiter les rela-
tions en cause comme bilatérales ab initio.
   22. Il est aujourd’hui bien établi que — contrairement aux conclusions
communément tirées de l’examen au fond des aﬀaires du Sud-Ouest afri-
cain — les Etats peuvent être parties à des diﬀérends relatifs à des obliga-
tions dans l’exécution desquelles ils n’ont aucun intérêt concret particulier.
Cela ressort clairement de l’article 48 des articles de la Commission du
droit international (ci-après, la « CDI ») sur la responsabilité de l’Etat
pour fait internationalement illicite. Et c’est le cas ici, nonobstant l’intérêt
historique que font valoir les Iles Marshall en leur qualité de lieu d’expé-
rimentation d’armes nucléaires par les Etats-Unis d’Amérique, et les pré-
occupations à l’égard des questions nucléaires qui en ont résulté pour leur
gouvernement et leurs citoyens. L’importance des aﬀaires du Sud-Ouest
africain tient à ce qu’elles ont permis de reconnaître qu’un désaccord mul-
tilatéral pouvait se cristalliser à des ﬁns connexes en une série de diﬀé-
rends individuels entrant dans le champ d’application du Statut.
   23. Enﬁn, je voudrais dire un mot de l’article 43 des articles de la CDI,
sur lequel le défendeur s’est abondamment appuyé. Il est certain, comme
le note la Cour (arrêt, par. 45) et comme le conﬁrme le commentaire de la
CDI, que cet article ne traite pas des questions de compétence des cours
et tribunaux et de recevabilité des diﬀérends. Il n’en traite pas moins
d’une question analogue, qui est celle de la notiﬁcation permettant de
mettre en cause la responsabilité d’un Etat. Cependant, comme l’ont sou-

                                                                            273

         armes nucléaires et désarmement (op. diss. crawford)                       1103

tenu les Iles Marshall, rien dans le commentaire n’empêche que cette noti-
ﬁcation puisse être eﬀectuée par dépôt d’une requête. L’article 43 prévoit
une obligation de notiﬁcation et non de notiﬁcation préalable.
   24. Le commentaire de la CDI s’appuie en partie sur l’aﬀaire de Cer-
taines terres à phosphates à Nauru pour défendre l’idée d’une certaine sou-
plesse dans l’appréciation de la forme revêtue par la notiﬁcation (Certaines
terres à phosphates à Nauru (Nauru c. Australie), exceptions préliminaires,
arrêt, C.I.J. Recueil 1992, p. 240). Selon le paragraphe 4 du commentaire
relatif à l’article 43, « [l]es présents articles n’ont pas vocation à détailler
la forme que l’invocation de la responsabilité doit revêtir » 2. Rien dans
l’arrêt rendu en l’aﬀaire de Certaines terres à phosphates n’accrédite l’idée
qu’un diﬀérend doit avoir été notiﬁé (ou que le défendeur doive en avoir
objectivement connaissance) pour être réputé exister. L’Australie n’a pas
contesté l’existence du diﬀérend, elle a plutôt contesté qu’il ait été soumis
à la Cour dans des délais raisonnables et cherché à accréditer l’idée que,
de ce fait, Nauru avait renoncé à ses revendications concernant la remise
en état des terres à phosphates. Dans ce contexte, il s’est révélé utile que
Nauru ait pris des mesures (limitées et oﬃcieuses) pour appeler à nouveau
l’attention de l’Australie sur la question.


                              V. La présente affaire

   25. En ce qui concerne la présente aﬀaire, je conviens avec la Cour que
le simple dépôt d’une requête ne saurait créer un diﬀérend (voir arrêt,
par. 43 et 54), car cela viderait de sa substance la règle selon laquelle un
diﬀérend doit exister. La question est plutôt de savoir, dans le cas qui
nous occupe, si le diﬀérend existait suﬃsamment avant le dépôt de la
requête et si la Cour avait la latitude voulue pour le reconnaître en tant
que diﬀérend.
   26. A tout le moins, il existait, au moment de la conférence de Nayarit,
un diﬀérend naissant entre les Iles Marshall et les Etats dotés d’armes
nucléaires. Il s’agissait là non pas d’un événement accidentel, mais de l’ex-
pression d’un désaccord latent et réel, d’ordre juridique, sur la portée de
l’article VI et d’une éventuelle obligation correspondante de droit interna-
tional coutumier. Les Iles Marshall sont un tout petit Etat, dont des inté-
rêts essentiels sont en jeu, à titre individuel, vis-à-vis de plusieurs des
Etats dotés d’armes nucléaires. A la date de la conférence de Nayarit, les
Iles Marshall s’étaient rangées par étapes, de façon d’abord hésitante,
mais ﬁnalement en temps voulu, dans l’un des camps de ce désaccord
multilatéral, mettant ainsi suﬃsamment en évidence, aux ﬁns de la pré-
sente aﬀaire, une réclamation en opposition manifeste au comportement
et aux points de vue des Etats dotés d’armes nucléaires, y compris l’Etat
défendeur.

   2 La CDI a rejeté la proposition de son rapporteur spécial tendant à ce que la notiﬁca-

tion soit faite par écrit.

                                                                                     274

        armes nucléaires et désarmement (op. diss. crawford)            1104

   27. La Cour a avancé que la déclaration de Nayarit était insuﬃsante
parce qu’elle : i) ne nommait pas les Etats adverses ; ii) ne précisait pas le
comportement qui était à l’origine du manquement allégué du défendeur ;
et iii) avait été faite dans un contexte qui ne portait pas spéciﬁquement sur
le désarmement nucléaire, puisque le titre de la conférence était « Impact
humanitaire des armes nucléaires », de sorte que l’on ne pouvait rien
déduire de l’absence de réaction du Royaume-Uni (arrêt, par. 48, 50 et 57).
Ces arguments imposent un critère trop strict pour établir l’existence d’un
diﬀérend. Il ne fait aucun doute que le Royaume-Uni soit l’un des « Etats
dotés d’armes nucléaires » : il revendique publiquement la possession de ce
type d’armes. De plus, dans un contexte où la portée même de l’article VI
du traité sur la non-prolifération (ci-après, le « TNP ») et de l’obligation
correspondante de droit international coutumier fait l’objet d’un désac-
cord exprimé par un groupe d’Etats, les Iles Marshall ne devraient pas se
voir imposer, à ce stade, de préciser plus avant les mesures spéciﬁques que
le Royaume-Uni devrait prendre ou aurait dû prendre. Enﬁn, le titre même
de la conférence contenait les mots « armes nucléaires » ; et l’un des objec-
tifs de la conférence était de débattre du désarmement nucléaire en vue de
prévenir l’impact humanitaire désastreux que peuvent avoir ces armes. Il
s’agit là d’un contexte multilatéral approprié qui ne dilue en rien le vigou-
reux message adressé par les Iles Marshall, lequel ne se limitait pas à une
seule phrase sans grand intérêt :
       « Comme l’ont déclaré les représentants de notre gouvernement à la
    réunion de haut niveau sur le désarmement nucléaire, l’Organisation
    des Nations Unies doit mettre un terme à la prolifération des armes
    nucléaires et garantir la paix dans un monde délivré de ces armes.
    Nous réitérons instamment notre appel à tous les Etats dotés d’armes
    nucléaires à intensiﬁer leurs eﬀorts pour assumer leurs responsabilités
    en vue d’un désarmement eﬀectif réalisé en toute sécurité.
       Cela fait près de soixante-huit ans que l’Assemblée générale, dans
    sa toute première résolution, a créé un mécanisme visant à éliminer,
    des armements nationaux, les armes atomiques et toutes autres armes
    importantes permettant des destructions massives. Cela fait plus de
    quarante-cinq ans que le traité sur la non-prolifération des armes
    nucléaires a été conclu. Or nous continuons aujourd’hui encore à
    redouter le jour où nous serons forcés de revivre les horreurs que
    nous avons connues. Nous ne voulons pas que d’autres aient à subir
    les mêmes conséquences que nous.
       Monsieur le président, les Iles Marshall sont convaincues que des
    négociations multilatérales visant à créer et à maintenir un monde
    dépourvu d’armes nucléaires auraient dû être engagées depuis long-
    temps. Nous estimons en eﬀet que les Etats possédant un arsenal
    nucléaire ne respectent pas leurs obligations à cet égard. L’obligation
    d’œuvrer au désarmement nucléaire qui incombe à chaque Etat en
    vertu de l’article VI du traité sur la non-prolifération nucléaire et du
    droit international coutumier impose l’ouverture immédiate de telles

                                                                          275

        armes nucléaires et désarmement (op. diss. crawford)               1105

     négociations et leur aboutissement. Nous réaliserions ainsi l’objectif
     de désarmement nucléaire poursuivi depuis longtemps et avec
     constance par l’ONU, assumerions nos responsabilités à l’égard des
     générations actuelles et futures et rendrions hommage aux généra-
     tions passées. »
  28. Bien que le Royaume-Uni n’ait pas participé à cette conférence, la
Cour n’attache pas à son absence une grande importance. L’Inde et le
Pakistan y ont bien participé, mais la Cour n’en conclut pas moins qu’au-
cun de ces deux Etats n’avait une connaissance objective de l’existence
d’un diﬀérend avec les Iles Marshall.
  29. De plus, la déclaration de Nayarit doit être lue dans le contexte
d’une autre déclaration faite quelques années plus tôt par les Iles Marshall,
à la conférence d’examen du Traité sur la non-prolifération de 2010, à
laquelle le Royaume-Uni a participé :
        « Notre objectif commun, en tant que Nations Unies, devrait être
     non seulement de mettre ﬁn à la prolifération des armes nucléaires,
     mais aussi de rechercher la paix et la sécurité dans un monde délivré
     de ces armes.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Nous trouvons alarmant que, bien que presque tous les Etats Parties
     au Traité sur la non-prolifération s’acquittent de leurs obligations, il y
     en ait quelques-uns qui semblent résolus à enfreindre les règles aux-
     quelles ils sont tenus, et dont les mesures prises jusqu’à maintenant
     semblent dilatoires, en particulier du fait qu’ils procèdent à des essais
     ou au montage d’armes nucléaires. Nous n’aurons aucune tolérance
     pour tout ce qui n’est pas un strict respect par les Parties des obliga-
     tions légales mises à leur charge par le Traité sur la non-
     prolifération — nous souhaitons vivement et comptons sur une réponse
     internationale appropriée … nous exhortons tous les Etats dotés
     d’armes nucléaires à intensiﬁer leurs eﬀorts pour assumer leurs res-
     ponsabilités en vue d’un désarmement eﬀectif réalisé en toute sécurité. »
   30. Il n’est pas nécessaire — et ce serait même inapproprié à ce stade —
d’examiner au fond le diﬀérend au sujet de l’article VI du TNP. Cela dit, ce
diﬀérend est un fait de notoriété publique sur lequel la Cour ne saurait fer-
mer les yeux. Ainsi, la « Coalition pour un nouvel ordre du jour », qui com-
prend actuellement l’Afrique du Sud, le Brésil, l’Egypte, l’Irlande, le Mexique
et la Nouvelle-Zélande, condamne depuis au moins 2013 les Etats parties, et
en particulier les Etats dotés d’armes nucléaires, pour ne pas s’être acquittés
de leur obligation de poursuivre de bonne foi et de mener à terme des négo-
ciations conduisant au désarmement nucléaire dans tous ses aspects sous un
contrôle international strict et eﬃcace. Selon un document de travail de
2014, « il est inacceptable » que les Etats dotés d’armes nucléaires
     « refusent de participer à des débats productifs sur les conséquences
     humanitaires des armes nucléaires, au processus de suivi de la réu-
     nion de haut niveau de l’Assemblée générale sur le désarmement

                                                                             276

         armes nucléaires et désarmement (op. diss. crawford)                      1106

     nucléaire ou au groupe de travail à composition non limitée chargé
     d’élaborer des propositions visant à faire avancer les négociations
     multilatérales sur le désarmement nucléaire, ainsi que de leur appor-
     ter leur soutien » 3.
La déclaration des Iles Marshall devait s’entendre dans le contexte de ce
désaccord multilatéral plus large.
   31. Pour ces motifs, il existait à mon avis, à la date du dépôt de la
requête introduisant la présente instance, un diﬀérend entre les Iles Marshall
et l’Etat défendeur au sujet de l’exécution par ce dernier des dispositions
de l’article VI du TNP. Dans ces conditions, il n’y avait pas lieu d’exami-
ner la question de savoir si un éventuel défaut par rapport à la date de la
requête pouvait et devait être corrigé en usant de la latitude permise par
l’arrêt Mavrommatis et reconnue en l’aﬀaire Croatie c. Serbie.


                       VI. Principe de l’OR MONÉTAIRE

   32. Pour ﬁnir, je voudrais formuler quelques observations sur ce qui
était peut-être la plus plausible des autres exceptions à la compétence et à
la recevabilité soulevées par le défendeur. Il s’agit de la thèse suivant
laquelle la Cour n’aurait pas compétence dans une aﬀaire contentieuse
entre un Etat A et un Etat B pour décider si un Etat tiers, l’Etat C, a man-
qué à ses obligations juridiques ; s’il s’ensuit que l’aﬀaire ne peut pas être
jugée au motif que l’Etat C n’a pas donné son consentement à la compé-
tence de la Cour, la demande de l’Etat A serait irrecevable. Cette thèse, qui
trouve son origine dans l’arrêt rendu en l’aﬀaire de l’Or monétaire, est
maintenant admise (Or monétaire pris à Rome en 1943 (Italie c. France,
Royaume-Uni et Etats-Unis d’Amérique), question préliminaire, arrêt, C.I.J.
Recueil 1954, p. 32 ; voir également Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compé-
tence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 431, par. 88 ; Différend
frontalier terrestre, insulaire et maritime (El Salvador/Honduras), requête à
fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 114-116, par. 54-56 ; Cer-
taines terres à phosphates à Nauru (Nauru c. Australie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1992, p. 259-262, par. 50-55 ; Timor oriental
(Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 104-105, par. 34-35).
La jurisprudence a cependant strictement circonscrit le principe de l’Or
monétaire. Celui-ci ne s’applique en eﬀet qu’aux aﬀaires où il est nécessaire
pour la Cour de se prononcer d’abord sur la situation juridique d’un Etat
tiers pour pouvoir statuer ensuite sur une demande dont elle est saisie (voir
Application de la convention pour la prévention et la répression du crime de

   3 Comité préparatoire de la Conférence des Parties chargée d’examiner le Traité sur la

non-prolifération des armes nucléaires en 2015, 2 avril 2014, Nations Unies, doc. NPT/
CONF.2015/PC.III/WP.18 ; ce document peut être consulté à l’adresse suivante :
http://www.un.org/ga/search/view_doc.asp?symbol=NPT/CONF.2015/PC.III/WP.18&
referer=http://www.google.it/url?sa=t&Lang=F.

                                                                                    277

        armes nucléaires et désarmement (op. diss. crawford)              1107

génocide (Croatie c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 57, par. 116).
Une simple déduction ou implication quant à la situation juridique de
pareil Etat ne suﬃt pas : les intérêts des Etats tiers sont protégés par l’ar-
ticle 59 du Statut de la Cour (Certaines terres à phosphates à Nauru (Nauru
c. Australie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 260-262,
par. 54 et 55).
   33. Le motif d’irrecevabilité établi dans l’aﬀaire de l’Or monétaire est
particulièrement sensible au fondement juridique exact de la réclamation
du demandeur. La décision qui sera prise dans une aﬀaire donnée peut ou
non dépendre de la détermination préalable de la situation juridique d’un
Etat tiers et sera fonction de la façon dont l’aﬀaire aura été présentée. En
l’espèce, le principe de l’Or monétaire aurait bien pu imposer des limites
aux conséquences susceptibles d’être tirées du comportement du défen-
deur, à supposer qu’il ait été considéré que ce comportement impliquait
une violation du droit international. La nature précise de ces limites
aurait toutefois été fonction du motif invoqué dans la décision. Il est cer-
tain, par exemple, que la Cour ne peut ordonner à des Etats tiers d’enga-
ger des négociations, et que personne ne saurait négocier seul. Un Etat
tiers pourrait toutefois manquer par son propre comportement à une
obligation de négocier, et la Cour pourrait établir ce manquement. Tout
dépend de ce qu’autorisent exactement la portée et le champ d’application
de l’article VI du TNP ou d’une éventuelle obligation de droit internatio-
nal coutumier. Ces questions se trouvaient au cœur du diﬀérend en la
présente espèce. Elles relevaient cependant toutes de la phase du fond.

                                               (Signé) James Crawford.




                                                                            278

